Title: To Thomas Jefferson from Joseph Alston, 26 December 1807
From: Alston, Joseph
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Oaks near Georgetown. S.C Decr. 26th. 1807
                        
                        I have it in charge, from the House of Representatives of this State, to transmit to you a copy of their
                            Resolution, concurred in also by the Senate, expressive of their high sense of the value of your services, and of their
                            wish that our Country should enjoy, during another Presidential term, the benefit of your counsels. To a mind sufficiently
                            elevated to perceive that a Nation’s gratitude is the proudest reward which the merits of a citizen can receive, this
                            spontaneous, uncourted tribute of approbation to your past services, and of confidence in the future exertions of your
                            patriotism & talents, cannot fail to be dear. Whilst to your honest ambition it must afford the noblest gratification,
                            it will prove the source, I am persuaded, of new energy to your endeavours to advance the welfare and happiness of our
                            country.—From the charge of ingratitude, so often objected to Republics, South-Carolina, distinguished for the correctness
                            of her principles & her uniform devotion to the cause of liberty, will hereafter claim an honorable exemption. To the
                            expression of her sense of your meritorious conduct, as Chief Magistrate, during the last seven years, & the flattering
                            invitation to which that conduct has given rise, she has left nothing to be added.—Permit me, merely to assure you that my
                            sentiments, as an individual, of the general character of your Administration, render far from unpleasing my present
                            discharge of the duty assigned to me by that branch of our Legislature, over which I have the honor to preside. 
                  I have the
                            honor to be, Sir, very respectfully Your fellow-citizen
                        
                            Joseph Alston
                            
                            Sp: Ho: Reps: S.C—
                        
                     Enclosure
                                    
                     
                        In the House of Representatives
                        
                        Decr. 10th. 1807—
                     
                     Whilst viewing the tendency and end of measures calculated to promote and ensure the welfare and prosperity of the U. States of America, at this interesting crisis, we cannot forbear to express our high sense of the Services of our distinguished Fellow Citizen Thomas Jefferson, and our thorough conviction, that to these we are indebted for a great portion of the political Happiness we at present enjoy. We cannot suppress the strong desire we feel that he should consent again to serve as our Chief Magistrate; and we avail ourselves of the occasion to tender assurances of our firm determination to co-operate with him in carrying into effect such measures as our Government may adopt from time to time, to protect and defend our fellow citizens from the outrages of internal and external foes, and to preserve the peace and honor of our beloved Country. 
                     Resolved, therefore, that Thomas Jefferson, President of the United States, has deserved well of his Country.
                     Resolved, that duly and deeply impressed with the value of his services, we request that he consent again to be a Candidate for the Chief magistracy of the Union.
                     
                        Decr. 10th. 1807
                     In the House of Representatives concurred in-Ordered, that the same be sent to the Senate.                        
                     
                            R. Gantt.
                            
                        
                     
                        Decr. 17th. 1807.
                        In Senate, concurred in-Ordered, that the same be returned to the House of Representatives.
                     
                     
                        B. Saxon
                        
                     
                  
                  
               